EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chao Gao (Reg. No. 65,313) on April 28, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A polyol composition for obtaining a polyurethane foam through a reaction with a polyisocyanate compound, 
the polyol composition comprising:
a polyol;
at least one ammonium carboxylate present in a total amount of 3 to 23 parts by mass per 100 parts by mass of the polyol;
at least one resinifying catalyst present in a total amount of 0.13 to 7.5 parts by mass per 100 parts by mass of the polyol;
optionally at least one trimerization catalyst present in a total amount of up to 25.0 parts by mass per 100 parts by mass of the polyol;
a foam stabilizer; and
a hydrofluoroolefin (HFO) foaming agent; 
wherein the at least one ammonium carboxylate has 

    PNG
    media_image1.png
    141
    298
    media_image1.png
    Greyscale
 
wherein R1 is CnH2n+1; R2 is CmH2m+1; R3 is a hydrogen atom or ClH2l+1; and n, m, and l are each independently an integer of 1 or more[[,]]; and

wherein the at least one resinifying catalyst comprises  salt.

2. (Currently Amended) The polyol composition according to claim 1, wherein at least one ammonium carboxylate is present in a total amount of 5 to 17 

3. (Previously Presented) The polyol composition according to claim 1, wherein R3 is ClH2l+1.

4. (Currently Amended) The polyol composition according to claim 1, wherein the cationic moiety of the at least one ammonium carboxylate is a tetramethyl ammonium cation.

5. (Currently Amended) The polyol composition according to claim 1, wherein the anionic moiety of the at least one ammonium carboxylate is 2,2-dimethylpropanoic acid anion.

6. (Cancelled) 2Tomonori KAJITA Attorney Docket No. 2019-0918A Serial No. 16/4652377 March 22. 2021

7. (Previously Presented) A foamable polyurethane composition, which is a mixture of the polyol composition according to claim 1 and a polyisocyanate compound.

8. (Original) The foamable polyurethane composition according to claim 7, wherein the foamable polyurethane composition has an isocyanate index of 250 or more.

9. (Previously Presented) A polyurethane foam obtained by curing the foamable polyurethane composition according to claim 7.

10. (New) The polyol composition according to claim 1, wherein the at least one trimerization catalyst is present and comprises an organic acid potassium salt.


* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-5 and 7-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the examiner’s amendment, the declaration under 37 CFR 1.132 (and the accompanying arguments) filed April 25, 2022 is sufficient to overcome the following rejection:
The rejection of claims 1-5 and 7-9 under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2015/0240023 A1).
Accordingly, this rejection has been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 28, 2022